Plaintiff alleges that he was employed by Henry C. Cates and John H. Cates, a partnership, as manager of Inglewood plantation, for the year 1923. He alleges that it was agreed that he should receive a salary, as manager for that year, of $2,300, and in addition thereto that he should have the free use of a house for himself and family for the term of his employment, the use of which was worth $300 a year, and also the use of an automobile, the use of which was worth $200 a year, making a total salary equivalent to $2,700 *Page 1051 
a year. He alleges that, before his employment for the year began, defendants breached this contract by discharging him without just cause, thereby damaging him in the total sum stated above. The defense is that defendants did not employ plaintiff for the year 1923. The case was tried upon these issues, and judgment was rendered in the lower court rejecting plaintiff's demand. This appeal was taken from that judgment.
Plaintiff has filed no brief in support of his appeal. The question presented is one of fact. Our examination of the record satisfies us that, while Henry C. Cates gave plaintiff some reason to believe that he would be employed as manager for the year 1923, yet the evidence fails to establish that he was so employed, and, in fact, the preponderance of it leads to the conclusion that he was not. Hence there was no contract to breach, and therefore there can be no recovery.
For these reasons, the judgment appealed from is affirmed.